department of the treasury int ernal revenue service washington d c number release date date cc pa cbs br2 gl-129835-01 uilc memorandum for associate area_counsel sb_se sacramento from subject michael l gompertz senior technician reviewer branch collection bankruptcy summonses advisory opinion-offer in compromise on behalf of minor child this memorandum responds to a request for advice you have asked us to review your memorandum to an sb_se group manager discussing the circumstances under which a minor or his or her parent may sign and submit an offer_in_compromise of the minor’s tax_liability in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent this writing may contain privileged information issue sec_1 is a minor child legally bound by a compromise_agreement that the child enters into with the internal_revenue_service under sec_7122 of the internal_revenue_code is a minor child legally bound by a compromise_agreement signed on behalf of the child by a parent or by the legal guardian of the child’s property may a parent compromise the parent’s liability under sec_6201 of the internal_revenue_code would such a compromise have any effect on the child’s liability conclusion sec_1 under generally applicable state law minors may repudiate avoid or disaffirm their contracts thus a sec_7122 compromise would not legally bind a minor and we recommend that the service not enter into compromises with minors in general a minor child would have the right to repudiate avoid or disasffirm a compromise signed on behalf of the minor child by a parent or other person including the legal guardian of the minor’s property a parent’s or other person’s status as legal guardian of a minor’s property does not include the capacity to compromise the minor’s tax_liability if however a state court specifically authorizes a parent or other person to compromise the minor’s tax_liability then the compromise could not be repudiated avoided or disaffirmed if the tax_liability at issue is attributable to services of the minor the parent is personally liable for the tax under sec_6201 if the child does not pay the tax a parent may execute a compromise with respect to the parent’s liability however the compromise would not impact the child’s tax_liability issue the service’s authority to enter into compromises with taxpayers comes from sec_7122 which provides the secretary may compromise any civil or criminal case arising under the internal revenue laws prior to reference to the department of justice for prosecution or defense the secretary has delegated this authority to the commissioner who has then delegated it to various officials throughout the service see delegation_order no the regulations pertaining to sec_7122 set forth the permissible grounds for offers in compromise including doubt as to liability doubt as to collectability and the promotion of effective tax_administration the regulations further provide that a taxpayer’s offer is not accepted until the irs issues a written notification of acceptance to the taxpayer sec_301_7122-1t d as a general_rule acceptance of an offer_in_compromise will conclusively settle the liability of the taxpayer specified in the offer and under sec_301_7122-1t d neither the taxpayer nor the government will be permitted to reopen the case unless the taxpayer supplied false information or documents to support the offer the taxpayer has concealed assets or a mutual mistake of material fact sufficient to cause the offer agreement to be reformed or set_aside is discovered further any offer_in_compromise is strictly construed according to requirements set out in sec_7122 and the regulations see 278_us_282 899_f2d_1149 11th cir 510_f2d_112 5th cir sec_7122 of the code and the regulations thereunder govern the formation and legal effect of offers in compromise also generally applicable principles of contract law may provide guidance on issues not addressed by sec_7122 and the regulations thereunder see 372_f2d_352 3d cir 303_f2d_1 5th cir in recognition of this concern the service requires the taxpayer to submit a form_656 setting forth the essential terms of payment including the tax_liabilities covered and the taxpayer’s obligations including the amount and the time in which the taxpayer has to pay we agree with your conclusion that a court may set_aside a compromise if the court were to conclude that a party to the compromise lacked the ability to knowingly consent to its terms sec_12 of the restatement second of contracts provides no one can be bound by contract who has not legal capacity to incur at least voidable contractual duties the restatement further provides that a natural_person manifesting consent has full legal capacity unless he is under a guardianship an infant mentally ill or intoxicated with certain exceptions minors have the power of repudiating or disaffirming most contractual obligations see farnsworth on contracts sec_4 2d ed under california law a person under the age of eighteen is a minor cal fam code neither the internal_revenue_code nor the treasury regulations address a minor’s capacity to compromise a tax_liability nor are we aware of any case law under sec_7122 addressing the capacity of a minor to compromise a tax_liability thus a court would most likely look to state law to resolve this issue as you note cal fam code sec_6700 provides that a minor may contract in the same manner as an adult subject_to the power to disaffirm the contract under cal fam code sec_6710 sec_6701 provides however that a minor cannot give a delegation of power make a contract relating to real_property or an interest therein or make a contract relating to personal_property not in the minor’s immediate possession or control thus contracts relating to these transactions are void and need no disaffirmance see deason v jones p 2d cal app tracy v gaudin p cal app sec_6710 provides a contract of a minor may be disaffirmed by the minor before majority or within a reasonable_time afterwards an exception is set out in sec_6712 which provides that a reasonable contract for necessaries may not be disaffirmed on the basis of minority although the california statute does not list the items which are necessaries they are unlikely to include a compromise of federal taxes the term necessaries is narrowly interpreted and generally refers to items of support necessary for human life such as food clothing lodging and medical services thus under california law a minor entering into a compromise with the service would retain a unilateral right to disaffirm the compromise prior to or within a reasonable_time after reaching the age of majority this principle would also apply under the laws of most other states a compromise_agreement with a minor would not serve the service’s policy goal of conclusively settling the tax_liability thus we recommend that the service not enter into compromises with minors this is consistent with the principle that the service has broad discretion in deciding whether to accept or reject an offer_in_compromise and may reject an offer if it determines that compromise is not in the government’s best interest see policy statement p-5-100 the ultimate goal is a compromise which is in the best interest of both the taxpayer and the service issue you raise the issue of whether a parent or other person has the authority to compromise a minor’s taxes on his or her behalf because sec_7122 and the regulations thereunder are silent on this issue courts would most likely seek guidance from state statutes and generally applicable principles of common_law which congress presumably intended to apply to offers in compromise we are not aware of any generally applicable principle of state law under which a minor child has the power to appoint another person to execute an offer_in_compromise on the child’s behalf further cal fam code sec_6701 provides that a minor may not give a delegation of power and case law interprets any attempt to do so by a minor to be void see morgan v morgan cal rptr cal app holding a minor’s attempt to appoint an agent to endorse checks was void similarly the appointment of an agent to enter into a compromise would also be void see also infants c j s sec_111 west indicating that under state law a minor cannot absolutely bind himself by the appointment of an agent or attorney the acts of the agent or attorney under such an appointment are generally voidable by the minor and may be absolutely void accordingly we agree with your conclusion that a parent could not enter into a compromise of a child’s tax_liability with the service on the basis of a form_2848 power_of_attorney if however a court specifically authorizes the parent or other person to enter into a compromise of a minor child’s tax_liability then the parent or other person would by reason of this authorization have the authority to execute the compromise_agreement on the child’s behalf we conclude that a minor child is not absolutely bound by a compromise signed by a parent or other person on the minor’s behalf for this reason we recommend that the service not enter into such compromises our conclusion that the minor is not absolutely bound applies even if the parent or other person has been appointed legal guardian of the minor’s property a compromise settles the personal liability of the taxpayer in addition to affecting the service’s ability to collect the tax_liability from the taxpayer’s assets therefore a parent or other person would not have the legal capacity to enter into a compromise on behalf of a child merely because the parent or other person has legal authority to control or dispose_of the child’s property the parent’s or other person’s acts in entering into a compromise on the minor’s behalf would most likely be voidable by the minor or alternatively these acts may be absolutely void as noted above in the context of closing agreements i r m states that a closing_agreement with a minor should be signed by the legal guardian of the minor’s property we note however that the i r m does not address the minor’s right to disaffirm void or repudiate agreements with the service issue sec_6201 of the code provides that any income_tax assessed against a child for income under sec_73 attributable to services of the child is considered as having also been properly assessed against the parent if the tax is not paid under sec_6201 the parent has a tax_liability separate from that of the child the parent could enter into a compromise of the parent’s liability under sec_6201 but this would have no impact on child’s liability a compromise binds the taxpayer specified in the offer under sec_301_7122-1t d and has no effect on a party not named in the offer in this situation the minor child accordingly we recommend you amend your memorandum to address these concerns if you have any further questions please contact the attorney assigned to this matter at
